Fourth Court of Appeals
                                        San Antonio, Texas
                                               January 27, 2021

                                            No. 04-20-00450-CV

                                 IN RE Robert L. MARSHALL, III;
                            Marshall Shredding, LLC; and MedSharps, LLC

                                      Original Mandamus Proceeding 1

                                                    ORDER

        On September 11, 2020, relators filed a petition for writ of mandamus. On November 30,
2020, the real party in interest filed a response. We conditionally grant the petition for writ of
mandamus in part and order the Honorable Norma Gonzales to, within fifteen days of this order,
(1) vacate that portion of her June 19, 2020, “Order on Plaintiff Robert L. Marshall, II’s Motion to
Compel Documents from Trilogy MedWaste, Inc. and Motion for Protective Order” sustaining the
real party in interest’s objections to requests for documents ten, eleven, thirteen through nineteen,
and twenty-two, and (2) and enter an order granting relators’ motion to compel as to these
document requests. Because we order the trial court to grant relators’ motion to compel requests
for documents ten, eleven, thirteen through nineteen, and twenty-two, we remand for the trial court
to reconsider whether relators’ request for a protective order is appropriate. In all other respects,
relators’ petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(c).

        The writ will issue only in the event we are informed Judge Gonzales has failed to comply
with this order.

        It is so ORDERED on January 27, 2021.


                                                                      _____________________________
                                                                      Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of January, 2021.

                                                                      _____________________________
                                                                      Michael A. Cruz, Clerk of Court

1
  This proceeding arises out of Cause No. 2019-16836, styled Robert L. Marshall, II, et. al v. William Jewett, III,
pending in the 150th Judicial District Court, Bexar County, Texas. The Honorable Norma Gonzales signed the order
at issue in this original proceeding.